COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 MONIKA BATES,                                  §                No. 08-15-00100-CV

                       Appellant,               §                  Appeal from the

 v.                                             §                 83rd District Court

 PECOS COUNTY,                                  §              of Pecos County, Texas

                        Appellee.               §               (TC# P-7026-83-CV)

                                              §
                                            ORDER

       The Court GRANTS the Joint Motion to Re-establish the Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the above numbered cause will be set for submission at a later date.

       IT IS SO ORDERED this 13th day of April, 2016.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.